          Case 1:17-cv-00742-LM Document 139 Filed 07/28/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

                                                       )
IN RE:                                                 )     MDL NO. 2753
                                                       )
ATRIUM MEDICAL CORP. C-QUR MESH                        )     MDL Docket No.
PRODUCTS LIABILITY LITIGATION                          )     1:16-md-02753-LM
                                                       )
This relates to:                                       )
                                                       )
CARRIE LEE BARRON and NICHOLAS                         )     Case No. 1:17-cv-00742
BARRON                                                 )

         ADDENDUM TO DEFENDANTS’ REPORT REGARDING TRIAL CASES

       Pursuant to the Court’s July 27, 2020 Endorsed Order directing the parties to “submit[]

exhibit(s) to their pleadings for a hearing scheduled on July 28, 2020 . . . by filing the requisite or

necessary pleadings (exhibit, addendum etc. . . .),” Defendants Atrium Medical Corporation and

Maquet Cardiovascular US Sales, LLC hereby submit the attached exhibit as an addendum to their

Report Regarding Trials Cases (MDL Dkt. 1214).

 Dated: July 28, 2020                               Respectfully submitted,
                                                    /s/ Katherine Armstrong
                                                    Mark S. Cheffo
                                                    Katherine Armstrong
                                                    Paul LaFata
                                                       DECHERT LLP
                                                    Three Bryant Park
                                                    1095 Avenue of the Americas
                                                    New York, NY 10036
                                                    Telephone: (215) 208-3091
                                                    Facsimile: (212) 994-2222
                                                    mark.cheffo@dechert.com
                                                    katherine.armstrong@dechert.com
                                                    paul.lafata@dechert.com
Case 1:17-cv-00742-LM Document 139 Filed 07/28/20 Page 2 of 3



                                  Pierre A. Chabot – NHBA # 17606
                                     WADLEIGH, STARR & PETERS, PLLC
                                  95 Market Street
                                  Manchester, NH 03101
                                  Telephone: (603) 669-4140
                                  Facsimile : (603) 669-6018
                                  pchabot@wadleighlaw.com

                                  Attorneys for Defendants,
                                  Atrium Medical Corporation and
                                  Maquet Cardiovascular US Sales, LLC




                              2
          Case 1:17-cv-00742-LM Document 139 Filed 07/28/20 Page 3 of 3



                                   CERTIFICATE OF SERVICE

       I hereby certify that on July 28, 2020, I electronically transmitted the foregoing document

to the Clerk’s Office using the CM/ECF System for filing and transmittal of Notice of Electronic

Filing to all counsel of record.

                                            /s/ Katherine Armstrong
                                            Katherine Armstrong




                                                3
